In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00066-CR



         BRENDA DAVIS INGRAM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 82nd District Court
                Robertson County, Texas
            Trial Court No. 15-03-20050-CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Brenda Davis Ingram has filed a motion to dismiss this appeal.1 The motion was signed

by both Ingram and her appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

        Accordingly, we dismiss this appeal.




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:           May 3, 2016
Date Decided:             May 4, 2016

Do Not Publish




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2